Case: 15-14859    Date Filed: 10/20/2017    Page: 1 of 6


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-14859
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:12-cv-03198-TWT



JYSK BED’N LINEN,
as successor to Quick Ship Holding, Inc.,
d.b.a. By Design Furniture,

                                              Plaintiff-Counter Defendant-Appellee,

                                     versus

MONOSIJ DUTTA-ROY,

                                            Defendant-Counter Claimant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                               (October 20, 2017)

Before TJOFLAT, HULL and WILSON, Circuit Judges.

PER CURIAM:
               Case: 15-14859     Date Filed: 10/20/2017    Page: 2 of 6


      Monosij Dutta-Roy appeals the district court’s order holding him in

contempt for failing to obey the portion of the district court’s previous order

granting partial summary judgment to Jysk Bed’N Linen (“Jysk”) that required him

to transfer the disputed domain names to Jysk. The contempt order also imposed

prospective fines and attorney’s fees. He assigns error in all orders that have been

entered in his case and contends that they are all reviewable in this appeal, but Jysk

responds that we lack jurisdiction to review any part of his appeal.

                                           I.

      First, Dutta-Roy raises a number of arguments challenging all of the district

court’s previous orders, as well as several state court garnishment actions. He

argues that the district court lacked jurisdiction to enter any orders after he

appealed its grant of partial summary judgment to Jysk.

      We review questions concerning jurisdiction de novo. Williams v. Chatman,

510 F.3d 1290, 1293 (11th Cir. 2007). A district court’s order is not a final and

appealable order under 28 U.S.C. § 1291 if it does not resolve all pending claims

against all parties. Nat’l Ass’n of Bds. of Pharmacy v. Bd. of Regents of the Univ.

Sys. of Ga., 633 F.3d 1297, 1306 (11th Cir. 2011). Absent entry of a stay on

appeal, the district court retains jurisdiction to enforce its orders. Sergeeva v.

Tripleton Int’l Ltd., 834 F.3d 1194, 1201-02 (11th Cir. 2016). Generally, district

courts lack jurisdiction to review final state court judgments. Nicholson v. Shafe,


                                           2
               Case: 15-14859     Date Filed: 10/20/2017    Page: 3 of 6


558 F.3d 1266, 1270 (11th Cir. 2009). An issue is moot when it no longer presents

a live controversy with respect to which the court can give meaningful relief.

Christian Coal. of Fla., Inc. v. United States, 662 F.3d 1182, 1189 (11th Cir.

2011).

      Under the law of the case doctrine, district and appellate courts generally are

bound by prior appellate decisions in the same case. Thomas v. United States, 572
F.3d 1300, 1303 (11th Cir. 2009). An appellate decision is binding in all

subsequent proceedings in the same case unless: (1) new evidence or an

intervening change in the law dictates a different result, or (2) the appellate

decision is clearly erroneous, and applying the law of the case doctrine would work

a manifest injustice. Id. at 1303-04.

      A finding of civil contempt imposing a fine or penalty which may be

avoided by the party purging himself of the contempt by complying with the order

is not appealable in an interlocutory action, but an order in which a fine or penalty

is imposed within a time certain that may not be avoided by some other form of

compliance is immediately appealable. Combs v. Ryan’s Coal Co., 785 F.2d 970,

976 (11th Cir. 1986).

      First, even though Dutta-Roy had appealed the district court’s order granting

partial summary judgment, the district court retained jurisdiction to enforce the

order, which required him to transfer disputed domain names to Jysk. See


                                           3
               Case: 15-14859     Date Filed: 10/20/2017     Page: 4 of 6


Sergeeva, 834 F.3d at 1202. It did not, however, have jurisdiction to review the

state court garnishment actions. See Nicholson, 558 F.3d at 1270. Our review of

any orders that we previously reviewed on the merits on appeal is barred by the

law of the case doctrine, because Dutta-Roy has presented nothing that suggests

our previous ruling—that the grant of partial summary judgment was unreviewable

because it was not a final order—was incorrect. See Thomas, 572 F.3d at 1303-04;

Jysk Bed’N Linen v. Dutta-Roy, 810 F.3d 767, 771, 773 n.15 (11th Cir. 2015).

There has still not been a final district court adjudication of all claims against all

parties, and so there is still no final judgment. See Nat’l Ass’n of Bds. of

Pharmacy, 633 F.3d at 1306. Consequently, the only order properly before us is

the order holding Dutta-Roy in contempt, imposing a prospective fine, and

ordering him to pay attorney’s fees. See Combs, 785 F.2d at 976. The prospective

fine, however, is moot, because it was never imposed and Dutta-Roy has

transferred the domain names. See Christian Coal. of Fla., Inc., 662 F.3d at 1189.

                                           II.

      Liberally construing Dutta-Roy’s brief, he argues that he could not be held

in contempt for not obeying the order granting Jysk partial summary judgment,

because the district court erred in evaluating the merits of that order.

      We review a finding of civil contempt only for an abuse of discretion.

Riccard v. Prudential Ins. Co., 307 F.3d 1277, 1296 (11th Cir. 2002). A finding of


                                            4
              Case: 15-14859     Date Filed: 10/20/2017    Page: 5 of 6


civil contempt must be supported by clear and convincing evidence. Id. If the

record evinces that a reasonable person could find a clear and convincing violation

of the court’s order, then we must affirm the contempt ruling. F.T.C. v. Leshin,

618 F.3d 1221, 1231 (11th Cir. 2010).

      The evidence must establish that: (1) the allegedly violated order was valid

and lawful; (2) the order was clear and unambiguous; and (3) the alleged violator

had the ability to comply with the order. Riccard, 307 F.3d at 1296. The absence

of willfulness is not a defense to a charge of civil contempt, and substantial,

diligent, or good faith efforts are not enough; the only issue is compliance. F.T.C.,
618 F.3d at 1231.

      While Dutta-Roy argues that the district court was incorrect in its evaluation

of Jysk’s motion for partial summary judgment, that does not make the contempt

order invalid. No party disputes that Dutta-Roy had the ability to comply with the

order. Finally, the order clearly and unambiguously ordered Dutta-Roy to transfer

the disputed domain names to Jysk, and he refused to do so. See Riccard, 307 F.3d

at 1296; F.T.C., 618 F.3d at 1231. As such, the district court did not abuse its

discretion in holding him in contempt.



                                         III.




                                          5
               Case: 15-14859    Date Filed: 10/20/2017    Page: 6 of 6


      Finally, Dutta-Roy argues that the district court could not enter the award for

attorney’s fees, because he had appealed the underlying summary judgment order,

depriving the district court of jurisdiction, and because Jysk did not seek attorney’s

fees in its complaint.

      The decision to grant or deny attorney fees is reviewed for an abuse of

discretion. Davis v. Nat’l Med. Enter., Inc., 253 F.3d 1314, 1318-19 (11th Cir.

2001). The starting point for determining the amount of a reasonable fee is the

number of hours reasonably expended on the litigation multiplied by a reasonable

hourly rate. Ela v. Destefano, No. 16-11548, manuscript op. at *10 (11th Cir. Aug.

30, 2017).

      The district court appears to have arbitrarily determined that $2,150 in

attorney’s fees was due to Jysk, without any support in the record or any analysis

as to the appropriate amount. Consequently, the court abused its discretion. We

therefore vacate and remand the attorney’s fees order for further consideration.

      AFFIRMED IN PART, VACATED AND REMANDED IN PART.




                                          6